Citation Nr: 0836707	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  03-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served in the Army National Guard of Mississippi 
from February 1990 to February 1999 with active duty in the 
Army from May 1990 to October 1990 and from December 1990 to 
May 1991.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO).  This case was remanded by the 
Board in June 2004 for additional development.  In March 
2005, the Board issued a decision which denied the veteran's 
claim of entitlement to service connection for a lumbar spine 
disability.  Thereafter, he appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In March 2008, the Court set aside the Board's 
March 2005 decision and remanded the matter for 
readjudication.  Based on the Court's decision, the appeal is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


REMAND

As noted above, in a March 2008 Memorandum Decision, the 
Court vacated the March 2005 Board decision and remanded the 
claim for readjudication.  There were two bases for this 
Memorandum Decision.  First, the December 2003 VA spine 
examination report "did not specifically address the 
question of whether the 1990 in-service injury was related to 
his lumbar spine disability."  Second, the Board provided 
inadequate reasons and bases for its decision and failed to 
consider whether the veteran's in-service injuries in 1990 
were related to his lumbar spine disability.  As such, a new 
examination is required to determine the etiology of the 
veteran's currently diagnosed lumbar spine disability.

Accordingly, the case is remanded for the following actions:

1.	The veteran must be afforded a VA 
examination to ascertain the etiology 
of any lumbar spine disability found.  
The claims file and a copy of this 
Remand must be provided to and reviewed 
by the examiner.  All tests or studies 
necessary to make this determination 
must be ordered.  Thereafter, based 
upon review of the service and 
post-service medical records, the 
examiner must provide an opinion as to 
whether any lumbar spine disability 
found is related to the veteran's 
period of military service.  
Specifically, the examiner must state 
whether the veteran's multiple 
complaints of low back pain from 1990 
are related to any currently diagnosed 
lumbar spine disability.  If such a 
determination cannot be made without 
resort to speculation, the examiner 
must specifically state this.  A 
complete rationale for all opinions 
must be provided.  The report must be 
typed.

2.	The RO must notify the veteran that it 
is his responsibility to report for any 
VA examination scheduled, and to 
cooperate in the development of the 
claims.  The consequences for failure 
to report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.  
Copies of all documentation notifying 
the veteran of any scheduled VA 
examination must be placed in the 
veteran's claims file.

3.	After completing the above actions, the 
RO must readjudicate the veteran's 
claim, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If any benefit on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2007).


